Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Michael Dean, Appellant                              Appeal from the 5th District Court of Bowie
                                                      County, Texas (Tr. Ct. No. 15F0673-005).
 No. 06-17-00002-CR        v.                         Memorandum Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
as moot. Therefore, we dismiss the appeal.
       We note that the appellant, Michael Dean, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED JULY 25, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk